—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated April 19, 1995, which terminated his employment, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered December 21, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination to terminate the petitioner from his position as "Medical Specialist II (surgery)” for budgetary reasons based at least in part upon the parenthetical designation of his specialty was proper. The Department of Civil Service has uniformly taken the position that different parenthetical designations are different positions in a lay-off situation. This interpretation has been found to be reasonable and appropriate (see, Matter of Piekielniak v Axelrod, 92 AD2d 968; Matter of Finger v Bahou, 86 Misc 2d 540).
In the present case, the petitioner offered only conclusory allegations that he was targeted for termination based upon his involvement in the investigation of the quality of care offered at the facilities where he had worked. The petitioner has failed to offer any concrete evidence which might be indicative of bad faith (see, Matter of Bianco v Pitts, 200 AD2d 741; Matter of O’Donnell v Kirby, 112 AD2d 936; Matter of Piekielniak v Axelrod, supra). O’Brien, J. P., Thompson, Joy and Florio, JJ., concur.